DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received March 19, 2021:
Claims 1-2, 4-5, 7, 10 and 13-16 are pending. Claims 3, 6, 8-9 and 11-12 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fe-P: A New Class of Electroactive Catalyst for Oxygen Reduction Reaction by Singh et al., cited the IDS, and referred to hereinafter as "Singh et al." .
Regarding Claim 1, Singh et al. teaches a carbon catalyst containing iron (i.e. metal) and phosphorous (abstract) wherein the ratio of the atomic composition (%) obtained from X-ray photoelectron spectroscopy (XPS) is 0.026 (i.e. 0.0005 or more) (see table 1, sample Fe-P-1000), the phosphorous atoms exhibiting a peak having a peak of 132.5 eV (pg. 3166, col. 2, lines 8-9), found using P 2p spectra (see pg. 3166, 
Singh et al. further teaches in Fig. 2(a) (pg. 3166), it appears, as best as can be read, there is a peak at 26° in an X-ray diffraction pattern. Singh et al. does not explicitly teach two peaks obtained by separating a peak in a vicinity of a diffraction angle (2θ) of 26° in an X-ray diffraction pattern in powder X-ray diffraction measurement. 
However, the features of the two peaks obtained, one having a peak top within a range of diffraction angle of 23.5° ± 3.5° and having a full width at half maximum of 10°± 5.0°: 73.0% or more and less than 100.0% and a second peak having a peak top within a range of diffraction angle of 26.5° ± 1.0° and having a full width at half maximum of 3.5°± 3.0°: more than 0.0% and 27.0% or less would be either (a) expected, or (b) any differences in the characteristics would be small and obvious.
Reasons regarding (a): It would be expected for the carbon catalyst in Singh et al. to contain similar X-ray diffraction pattern characteristics since the materials of Singh et al. are similar (a carbon catalyst containing iron and phosphorous) (abstract), thus similar material characteristics would be expected. Additionally, the XPS results in Fig. 3(b) of Singh et al. do not appear to differ substantially from Fig. 1 of the instant application, showing similar material characteristics.
Reasons regarding (b): If it is shown that such peaks characteristics would not be expected, any differences regarding X-ray diffraction pattern characteristics would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 
Regarding Claims 13-16, Singh et al. teaches all of the elements of the invention in claim 1 as explained above.
Singh et al. further teaches in Fig. 2(a) (pg. 3166), it appears, as best as can be read, there is a peak at 26° in an X-ray diffraction pattern. Singh et al. does not explicitly teach two peaks obtained by separating a peak in a vicinity of a diffraction angle (2θ) of 26° in an X-ray diffraction pattern in powder X-ray diffraction measurement. 
However, the features of the two peaks obtained, the ratio of the peak fbroad being 90.0% or more and 99.9% or less and the ratio of the peak fnarrow being 0.1% or more and 10.0% or less would be either (a) expected, or (b) any differences in the characteristics would be small and obvious.
Reasons regarding (a): It would be expected for the carbon catalyst in Singh et al. to contain similar X-ray diffraction pattern characteristics since the materials of Singh et al. are similar (a carbon catalyst containing iron and phosphorous) (abstract), thus similar material characteristics would be expected. Additionally, the XPS results in Fig. 3(b) of Singh et al. do not appear to differ substantially from Fig. 1 of the instant application, showing similar material characteristics.
Reasons regarding (b): If it is shown that such peaks characteristics would not be expected, any differences regarding X-ray diffraction pattern characteristics would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fe-P: A New Class of Electroactive Catalyst for Oxygen Reduction Reaction by Singh et al., cited the IDS, and referred to hereinafter as "Singh et al." in view of Naito et al. (US 2013/0255763), cited in the IDS, referred to hereinafter as Naito ‘763.
Regarding Claim 2, Singh et al. teaches all of the elements of the invention in claim 1 as explained above.
Singh et al. further teaches P2p spectra wherein there is a peak assigned to 133.6 eV, peak “(4)” peak assigned to 134.2 eV, assigned to P-O-Fe, a peak assigned to 135.5 eV, peak “(5)”, a peak assigned to 132.5 eV, peak “(2)”, which appears to have a ratio of an area of 0.3000 or more in Fig. 3(b) (at least in the Fe-P-900 and Fe-P-1000).
Singh et al. does not explicitly teach a peak having a peak top within a range of 130.0 ±0.3 eV (the peak assigned to elemental phosphorous) or 132.2±0.3 eV (the peak assigned to phosphorous atoms of the phosphoric acid type).
However, the features of the peak tops within a range of 130.0 ±0.3 eV (the peak assigned to elemental phosphorous) and 132.2±0.3 eV (the peak assigned to phosphorous atoms of the phosphoric acid type) would be either (a) expected, or (b) any differences would be small and obvious.
Reasons regarding (a): A peak top within a range of 130.0 ±0.3 eV (the peak assigned to elemental phosphorous) or 132.2±0.3 eV each having a full width at half maximum of 2.0 ±0.5 eV would be expected as the XPS results in Fig. 3(b) does not 
Reasons regarding (b): If it is shown that such peaks would not be expected, then any differences regarding the peak tops within a range of 130.0 ±0.3 eV and 132.2±0.3 eV, would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I). Additionally, The combination of peak top at 130.1 eV as taught by Naito et al. '763, with Singh et al. would yield the predictable result of a carbon catalyst containing metal and phosphorous capable of an oxygen reduction reaction.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine peak top at 130.1 eV as taught by Naito et al. '763, with Singh et al., as the combination would yield the predictable result of a carbon catalyst containing metal and phosphorous capable of an oxygen reduction.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fe-P: A New Class of Electroactive Catalyst for Oxygen Reduction Reaction by Singh et al., cited the IDS, and referred to hereinafter as "Singh et al."  as applied to claim 1 above, and further in view of Naito et al. (US 2013/0260286), cited in the IDS, referred to hereinafter as Naito et al. '286.
Regarding Claim 4, Singh et al. teaches all of the elements of the invention in claim 1 as explained above. 
Singh et al. does not explicitly teach using the carbon catalyst in an electrode.
Naito et al. ’286 teaches an oxygen reducing carbon catalyst comprising a metal and phosphorous (Para. [0013]) to be used in a positive or negative electrode in an electrochemical cell.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh et al. to incorporate the teaching of Naito et al. ‘286, to use the oxygen reducing electrocatalyst of Singh et al. in an electrode as Naito et al. teaches carbon catalysts are used in fuel cells or like the like, (Para. [0003]), included in the electrodes (Para. [0042]), and including oxygen reduction electrode catalysts provides a stable and highly active electrochemical cell (Para. [0043]).
Regarding Claim 5, Singh et al. as modified by Naito et al. ‘286 teaches all of the elements of the invention in claim 4 as explained above. 
.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fe-P: A New Class of Electroactive Catalyst for Oxygen Reduction Reaction by Singh et al., cited the IDS, and referred to hereinafter as "Singh et al." in view of Naito et al. (US 2013/0255763), cited in the IDS, referred to hereinafter as Naito ‘763 as applied to claim 2, 3 and 6 above, and further in view of Naito et al. (US 2013/0260286), cited in the IDS, referred to hereinafter as Naito et al. '286.
Regarding Claim 7, Singh et al. in view of Naito et al. ‘763 teaches all of the elements of the invention in claim 2, as explained above. 
Singh et al. does not explicitly teach using the carbon catalyst in an electrode.
Naito et al. ’286 teaches an oxygen reducing carbon catalyst comprising a metal and phosphorous (Para. [0013]) to be used in a positive or negative electrode in an electrochemical cell. See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Naito et al. ‘286 cited herein.
Regarding Claim 10, Singh et al. in view of Naito et al. ‘763 as modified by Naito ‘286 teaches all of the elements of the invention in claim 7 as explained above. 
Singh et al. further teaches such carbon catalyst to be used as electrocatalyst in fuel cells (i.e. a battery) (pg. 3168, col. 1, lines 44-46).
Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive. 
Declaration under 37 CFR 1.132 filed March 19, 2021 is insufficient to overcome the rejection of claim 1 based upon Singh et al. as set forth in the last Office action because: The evidence provided in the Declaration is not convincing, as the Declaration does not establish nexus showing that non-obviousness (of the claimed invention) exists. For example, it is known to one of ordinary skill in the art that X-ray diffraction (XRD) patterns already remove noise and thus, the Applicant’s conclusion from running the peak separation on Figure 2a provided by Singh et al. using the method of the instant application may not necessarily be accurate. Additionally, the Declaration analyzes the XRD pattern of Figure 2a in Singh et al., which is of a small size and thus, the accuracy of the analysis versus what the prior art teaches (i.e. the catalyst material itself) is not convincing. Further, Figures B-I, B-II, B-III and B-IV provided in the Declaration are not legible as the numbers provided on the axes cannot be read. 
Applicant argues the Office has not shown that the features of the peaks would be expected and if not expected, any differences in the characteristics would be small and obvious.
Examiner respectfully disagrees. Since the materials of Singh et al. are similar to the material of the claims (a carbon catalyst containing iron and phosphorous) (abstract) similar material characteristics would be expected, as stated in the rejection above. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When 
Applicant argues that the prior art used to render obvious the rejected claims (Naito ‘763 and Naito ‘286) do not cure the deficiencies of Singh. Applicant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729